This possession will not avail the defendant, for though it is a part of the land included in the first patent, it is also a part of the land included in the second patent, and also a part of the 200 acres. It gives possession only of the 200-acre tract, not of the land included in the 85 acres, because, being sold as a part of the 200 acres by P. Steele, the father who owned the said remnant, he was thereby divested of so much of the said remnant as was included in the 200 acres, and could not sue for it, nor could the plaintiff claiming under him. The possession was not of any land which belonged to the plaintiff, nor did such possession call upon him to assert his claim to the residue of the remnant not included in the said 200 acres, by entry or otherwise.
NOTE. — See Hooper v. McKenzie, ante, 365; Carson v. Burnett,18 N.C. 546.